     Case 2:17-cv-01884-TLN-DB Document 120 Filed 04/16/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                                FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:17-cv-1884 TLN DB P
12                            Plaintiff,
13              v.                                       ORDER
14    ROMERO, et al.,
15                            Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se. A settlement conference has been set in this

18   case for May 25, 2021 at 9:00 a.m. before Magistrate Judge Kendall J. Newman. In a document

19   filed April 12, 2021, plaintiff asked to appear at the settlement conference by Zoom video

20   conferencing. On April 15, this court ordered plaintiff’s appearance by Zoom.

21            Accordingly, plaintiff’s April 12, 2021 request (ECF No. 118) is denied as moot.

22   Dated: April 15, 2021
23

24
     DLB:9
25   DB/prisoner-civil rights/will1884.appearance or

26
27

28
                                                         1
